         Case 3:18-cr-00195-JAM Document 113 Filed 07/29/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES                                  )
                                               )
vs                                             )
                                               )        Case No. 3:18-cr-00195-JAM
FAREED KHAN                                    )
     Defendant                                 )

     DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF MOTION IN LIMINE TO
                     EXCLUDE HEARSAY STATEMENTS

        Defendant Fareed Khan respectfully submits this Memorandum of Law in Support of Motion

in Limine to Exclude Hearsay Statements, based on the following:

                                  PRELIMINARY STATEMENT

        Upon information and belief, the Government intends to introduce evidence of (1) statements

from Naveed Khan, Mr. Khan’s brother, on Facebook stating his support for and/or soliciting money

for a terrorist organization and (2) Mr. Khan’s alleged statements to a confidential informant whom

the government does not intend to call as a witness at trial. Mr. Khan contends that these statements

are all inadmissible hearsay under Fed. R. Evid. 801 and 802 and that there is no exception under

Fed. R. Evid. 803 and 804 which would make these statements admissible at trial. Further, these

statements are highly prejudicial and their prejudice substantially outweighs any probative value

they may possibly have.

                                            ARGUMENT

        The hearsay rule, which is codified in Federal Rule of Evidence 802, is “grounded in the

notion that untrustworthy evidence should not be presented to the triers of fact.” Chambers v.

Mississippi, 410 U.S. 284, 298 (1973). Hearsay includes any out-of-court statement by a non-party

that is offered to prove “the truth of the matter asserted in the statement.” Porter v. Quarantillo, 722

F.3d 94, 97 (2d Cir. 2013). Such out-of-court statements are inadmissible unless a federal statute,
         Case 3:18-cr-00195-JAM Document 113 Filed 07/29/19 Page 2 of 6



other federal rule of evidence, or other rule prescribed by the Supreme Court provides otherwise.

Fed. R. Evid. 802. Further, when a statement includes hearsay within hearsay, every part of the

combined statement must meet an exception to hearsay in order to be admissible. Fed. R. Evid. 805.

       Also, the Confrontation Clause of the Sixth Amendment bars “admission of testimonial

statements of a witness who did not appear at trial unless he was unavailable to testify, and the

defendant had had a prior opportunity for cross-examination.” Crawford v. Washington, 541 U.S.

36, 53-54 (2004).

       Last, under Federal Rule of Evidence 402, irrelevant evidence is inadmissible. However,

even if evidence is deemed relevant, “[t]he court may exclude relevant evidence if its probative value

is substantially outweighed by a danger of … unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

       1. Facebook statements from Naveed Khan

       Upon information and belief, the government will attempt to admit evidence of Mr. Khan’s

brother’s statements on Facebook, showing his alleged support and solicitation for donations for

Falah-e-Insaniant (“FIF”), a charity wing of Lakshar-e-Taiba (“LeT”), an organization designated

by the Department of State as a Foreign Terrorist Organization. The government would offer this

out of court statement for the truth of the matter asserted to attempt to connect Mr. Khan’s statements

to FBI investigators to international terrorism. The government’s theory is that Mr. Khan apparently

sent packages of medical equipment to Hussein Chippa so that he would then provide money as a

“halawadar” to Mr. Khan’s brother in Pakistan in order to support FIF. However, there is no

exception under the Federal Rules of Evidence that would deem the statements admissible.

       Further, this evidence is not relevant under Fed. R. Evid. 401 as evidence of the brother’s

personal views does not have “any tendency to make a fact more or less probable than it would be
          Case 3:18-cr-00195-JAM Document 113 Filed 07/29/19 Page 3 of 6



without the evidence.” Here, the government has charged Mr. Khan with a violation of 18 U.S.C. §

1001, for alleged false statements during an FBI interview that are supposedly related to international

terrorism. However, the government has no evidence that Mr. Khan’s brother’s alleged views are

somehow linked to Mr. Khan’s alleged statements to the FBI regarding any association with ICNA

and sending packages to Pakistan. However, allowing the evidence of Mr. Khan’s brother’s alleged

views is extremely prejudicial to Mr. Khan in that it will allow the jury to wrongfully associate Mr.

Khan with views of his brother and not actual evidence linking Mr. Khan’s actions to actual

international terrorism.

        2. Mr. Khan’s Alleged Statements to Confidential Informant

        Upon information and belief, the government will attempt to admit evidence of Mr. Khan’s

alleged statements to a confidential informant who then provided information of such statements to

FBI investigators. Specifically, as stated in the arrest warrant affidavit, the confidential informant

alleged that, while at an ICNA fundraiser, Mr. Khan explained to him “the need for all Muslims to

support those who are fighting for Islam.” Further, the government alleges that Mr. Khan stated to

the confidential informant in the same conversation that “if you cannot participate in jihad, then you

must support jihad with money, to help fund those who can participate – and that if you cannot help

support with money, you must, in your mind and your heart, hate all those who are against Islam”

and that “he is not able to fight, so he helps jihad through money and funding”, gesturing that he did

so by taking money from ICNA fundraisers.

        Although these statements were allegedly made from Mr. Khan to the confidential informant,

thus making them statements by a party opponent, the confidential informant’s recount of these

alleged statements to FBI investigators is also hearsay. The government has made clear on the record

that they will not be calling the confidential informant at trial in this matter, thus the only way to get
         Case 3:18-cr-00195-JAM Document 113 Filed 07/29/19 Page 4 of 6



these statements admitted is to introduce them through the FBI investigator who received the

information from the confidential informant. Since this is hearsay that does not fit within any of the

exceptions provided in the rules or by law, the Court should order that these statements are not

admissible at trial. If the government tried to introduce this through documentary evidence, it would

still be considered hearsay within hearsay with no valid exception for its admissibility.

       Further, pursuant to Fed. R. Evid. 401, this information is not relevant because it does not

have “any tendency to make a fact more or less probable than it would be without the evidence.”

Further, even if the Court were to find this evidence relevant, any probative value it may have is

substantially outweighed by danger of unfair prejudice. Here, the government has charged Mr. Khan

with a violation of 18 U.S.C. § 1001, for alleged false statements during an FBI interview that are

supposedly related to international terrorism. These statements are clearly prejudicial in that they

provide the listener with the impression that Mr. Khan allegedly supports terrorism when the

statements do not assist the government in proving that his alleged statements to the FBI regarding

any association with ICNA and sending packages to Pakistan, which were completely separate from

this alleged conversation, are somehow related to international terrorism. Allowing the jury to hear

such statements will provide clear prejudice against Mr. Khan and will influence their decisions in

his innocence or guilt based on his alleged support for jihad.

       Last, the information provided by the confidential informant to FBI investigators is clear

testimonial evidence which may not be introduced at trial unless the witness is unavailable for trial

and Mr. Khan has had the opportunity for meaningful cross examination of the witness. Since the

government will not be calling the witness and Mr. Khan has had no opportunity for cross

examination, this testimonial evidence may not be admitted through a third party.
        Case 3:18-cr-00195-JAM Document 113 Filed 07/29/19 Page 5 of 6



                                      CONCLUSION

       For the reasons stated above, this Court should exclude hearsay statements from Naveed

Khan and hearsay statements from Fareed Khan to the Confidential Informant.

       Dated: July 29, 2019                       ___/s/ Faisal Gill_______________
                                                  Faisal Gill
                                                  Bar No. ct30466
                                                  Gill Law Firm
                                                  1155 F Street NW, Suite 1050
                                                  Washington, DC 20004
                                                  fgill@glawoffice.com
                                                  Phone: (202) 570-8223
                                                  Fax: (202) 318-4331
         Case 3:18-cr-00195-JAM Document 113 Filed 07/29/19 Page 6 of 6



                                  CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on July 29, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent to all parties by operation of the Court's electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court's CM/ECF System.



                                                          /s/ Faisal Gill___________

                                                      Faisal Gill
